DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.

Information Disclosure Statement
The information disclosure statement submitted on November 19, 2021 has been considered by the Examiner and made of record in the application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-10, 12-15, 18-25, 27, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al. (hereinafter Chen) (U.S. Patent Application Publication # 2020/0022040 A1) in view of Sang et al. (hereinafter Sang) (U.S. Patent Application Publication # 2021/0184739 A1).
Regarding claims 1, 19, 29, and 30, Chen teaches and discloses a method and user equipment (UE) (UE, figure 13) for wireless communication, comprising: a memory; and one or more processors, coupled to the memory, configured to: 
measure, while communicating with a serving transmit receive point (TRP) ([0166]; [0194]; [0210]; teaches a serving cell/TRP), one or more synchronization signal block (SSB) beams associated with one or more neighbor TRPs ([0145]; teaches the UE is configured to measure SS-block-RSRP of neighboring cells/TRPs from multiple beams); and 
transmit, to a base station (gNB, figures 13), a mobility report (measurement report) indicating at least one candidate TRP (TRP, figure 13) based at least in part on determining that an SSB beam (SS-block) transmitted by the at least one candidate TRP satisfies criteria to be paired ([0194]; [0195]; [0196]; [0197]; teaches that a mobility operation/handover is determined based on a measurement report transmitted by the UE).
However, Chen may not expressly disclose a half-duplex communication mode and a full-duplex communication mode or a simultaneous half-duplex multi-TRP communication mode.
Nonetheless, in the same field of endeavor, Sang teaches and suggests a half-duplex communication mode and a full-duplex communication mode or a simultaneous half-duplex multi-TRP communication mode ([0026]; “…operate in full-duplex or half-duplex modes either in the same frequency band or in different frequency bands…”; teaches operating in a half-duplex or full-duplex mode).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate operating in a half-duplex or full-duplex mode as taught by Sang with the method and apparatus for transmitting a measurement report as disclosed by Chen for the purpose of providing resource management for beamforming, as suggested by Sang.

Regarding claims 2 and 20, Chen, as modified by Sang, discloses the claimed invention, but may not expressly disclose wherein the mobility report indicates that the at least one candidate TRP satisfies the criteria to be paired with the serving TRP in the full-duplex communication mode or the simultaneous half-duplex mTRP communication mode.	Nonetheless, Sang further teaches and suggests wherein the mobility report indicates that the at least one candidate TRP satisfies the criteria to be paired with the serving TRP in the full-duplex communication mode or the simultaneous half-duplex mTRP communication mode ([0009]; [0026]; [0034]; teaches a mobility report indicating TRP in full-duplex or half-duplex).

Regarding claims 3 and 21, Chen, as modified by Sang, discloses the claimed invention, but may not expressly disclose wherein the at least one candidate TRP includes a first candidate TRP and a second candidate TRP that satisfy the criteria to be paired with one another in the full-duplex communication mode or the simultaneous half-duplex mTRP communication mode.
Nonetheless, Sang further teaches and suggests wherein the at least one candidate TRP includes a first candidate TRP and a second candidate TRP that satisfy the criteria to be paired with one another in the full-duplex communication mode or the simultaneous half-duplex mTRP communication mode ([0009]; [0026]; [0034]; teaches a mobility report indicating TRP in full-duplex or half-duplex).

Regarding claims 4 and 22, Chen, as modified by Sang, further teaches and suggests wherein the first candidate TRP and the second candidate TRP transmit respective SSB beams that are associated with reference signal received power (RSRP) measurements that are higher than an RSRP measurement associated with an SSB beam transmitted by the serving TRP ([0120]; [0131]; [0183]; TRP and respective SS-block associated with RSRP measurements).

Regarding claim 6, Chen, as modified by Sang, discloses the claimed invention, but may not expressly disclose switching from a cell associated with the serving TRP to one or more cells associated with the first candidate TRP and the second candidate TRP that satisfy the criteria to be paired with one another in the full-duplex communication mode or the simultaneous half-duplex mTRP communication mode.
Nonetheless, Sang further teaches and suggests switching from a cell associated with the serving TRP to one or more cells associated with the first candidate TRP and the second candidate TRP that satisfy the criteria to be paired with one another in the full-duplex communication mode or the simultaneous half-duplex mTRP communication mode ([0009]; [0026]; [0034]; teaches a mobility report indicating TRP in full-duplex or half-duplex).

Regarding claim 7, Chen, as modified by Sang, further teaches and suggests wherein the at least one candidate TRP is indicated by the mobility report based at least in part on a reference signal received power (RSRP) measurement associated with the SSB beam transmitted by the at least one candidate TRP satisfying a first threshold that has a negative value relative to an RSRP measurement associated with an SSB beam transmitted by the serving TRP or a second threshold, related to cell switching, that has a higher value relative to the RSRP measurement associated with the SSB beam transmitted by the serving TRP ([0120]; [0131]; [0183]; TRP and respective SS-block associated with RSRP measurements).

Regarding claims 8 and 23, Chen, as modified by Sang, further teaches and suggests wherein the at least one candidate TRP is indicated by the mobility report based at least in part on a reference signal received power (RSRP) measurement associated with the SSB beam transmitted by the at least one candidate TRP satisfying a first threshold that has a lower absolute value than a second threshold related to cell switching ([0120]; [0131]; [0183]; TRP and respective SS-block associated with RSRP measurements).

Regarding claims 9 and 24, Chen, as modified by Sang, further teaches and suggests wherein the at least one candidate TRP is indicated by the mobility report based at least in part on a reference signal received power measurement associated with the SSB beam transmitted by the at least one candidate TRP satisfying a threshold related to cell switching if no indication of any capability to support the full-duplex or mTRP communication mode ([0120]; [0131]; [0183]; TRP and respective SS-block associated with RSRP measurements).

Regarding claims 10 and 25, Chen, as modified by Sang, discloses the claimed invention, but may not expressly disclose wherein the at least one candidate TRP is indicated by the mobility report based at least in part on the at least one candidate TRP indicating a capability to support the full-duplex or mTRP communication mode.
Nonetheless, Sang further teaches and suggests wherein the at least one candidate TRP is indicated by the mobility report based at least in part on the at least one candidate TRP indicating a capability to support the full-duplex or mTRP communication mode ([0009]; [0026]; [0034]; teaches a mobility report indicating TRP in full-duplex or half-duplex).

Regarding claims 12 and 27, Chen, as modified by Sang, further teaches and suggests wherein the mobility report further indicates a recommended communication direction for the at least one candidate TRP ([0194]; [0195]; [0196]; [0197]; teaches that a mobility operation/handover is determined based on a measurement report transmitted by the UE).

Regarding claim 13, Chen, as modified by Sang, further teaches and suggests wherein the recommended communication direction for the at least one candidate TRP is based at least in part on a maximum permissible exposure constraint or a thermal balancing condition associated with the UE TRP ([0194]; [0195]; [0196]; [0197]; teaches that a mobility operation/handover is determined based on a measurement report transmitted by the UE).

Regarding claim 14, Chen, as modified by Sang, further teaches and suggests wherein the mobility report further indicates a first signal-to-interference-plus-noise ratio (SINR) or channel quality indicator (CQI) associated with using a first SSB beam of the at least one candidate TRP as an uplink beam and a second SSB beam as a downlink beam, wherein the first SINR or CQI is based at least in part on a first self-interference measurement from the first SSB beam to the second SSB beam, wherein the mobility report further indicates a second SINR or CQI associated with using the first SSB beam of the at least one candidate TRP as the downlink beam and the second SSB beam as the uplink beam, and wherein the second SINR or CQI is based at least in part on a second self-interference measurement from the second SSB beam to the first SSB beam ([0120]; [0131]; [0183]; measurement indicating SINR and CQI).

Regarding claim 15, Chen, as modified by Sang, discloses the claimed invention, but may not expressly disclose wherein the mobility report further indicates a first power headroom associated with using a first SSB beam of the at least one candidate TRP as an uplink beam and a second SSB beam as a downlink beam, and wherein the mobility report further indicates a second power headroom associated with using the second SSB beam as the uplink beam and the first SSB beam of the at least one candidate TRP as the downlink beam ([0006]; [0120]; [0131]; [0183]; teaches a power headroom report).

Regarding claims 18, Chen, as modified by Sang, further teaches and suggests wherein the mobility report further indicates an identifier associated with the SSB beam transmitted by the at least one candidate TRP and a corresponding reference signal received power measurement associated with the SSB beam ([0120]; [0121]; [0131]; [0183]; TRP and respective SS-block associated with RSRP measurements).

Claims 5, 11, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al. (hereinafter Chen) (U.S. Patent Application Publication # 2020/0022040 A1) in view of Sang et al. (hereinafter Sang) (U.S. Patent Application Publication # 2021/0184739 A1), and further in view of XI et al. (hereinafter Xi) (U.S. Patent Application Publication # 2021/0159966 A1)
Regarding claim 5, Chen, as modified by Sang, discloses the claimed invention, but may not expressly disclose wherein the first candidate TRP and the second candidate TRP transmit an SSB beam that are associated with two different panels of the UE.
Nonetheless, in the same field endeavor, Xi teaches and suggests wherein the first candidate TRP and the second candidate TRP transmit an SSB beam that are associated with two different panels of the UE ([0147]; [0177]; [0190]; teaches SSB associated with different panels).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate SSB associated with different panels as taught by Xi with the method and apparatus for transmitting a measurement report as disclosed by Chen, as modified by Sang, for the purpose of providing TRP specific beam indication.

Regarding claims 11 and 26, Chen, as modified by Sang, discloses the claimed invention, but may not expressly disclose wherein the at least one candidate TRP is indicated by the mobility report based at least in part on the SSB beam transmitted by the at least one candidate TRP being associated with a different panel of the UE than an SSB beam transmitted by the serving TRP.
Nonetheless, in the same field endeavor, Xi teaches and suggests wherein the at least one candidate TRP is indicated by the mobility report based at least in part on the SSB beam transmitted by the at least one candidate TRP being associated with a different panel of the UE than an SSB beam transmitted by the serving TRP ([0147]; [0177]; [0190]; teaches SSB associated with different panels).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate SSB associated with different panels as taught by Xi with the method and apparatus for transmitting a measurement report as disclosed by Chen, as modified by Sang, for the purpose of providing TRP specific beam indication.

Claims 16, 17, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al. (hereinafter Chen) (U.S. Patent Application Publication # 2020/0022040 A1) in view of Sang et al. (hereinafter Sang) (U.S. Patent Application Publication # 2021/0184739 A1), and further in view of Stirling-Gallacher et al. (hereinafter Stirling) (U.S. Patent Application Publication # 2019/0306858 A1).
Regarding claim 16, Chen, as modified by Sang, discloses the claimed invention, but may not expressly disclose wherein the first power headroom and the second power headroom are based at least in part on a maximum uplink transmit power limited by one or more self-interference measurements associated with transmitting from the uplink beam to the downlink beam.
Nonetheless, in the same field of endeavor, Stirling teaches and suggests wherein the first power headroom and the second power headroom are based at least in part on a maximum uplink transmit power limited by one or more self-interference measurements associated with transmitting from the uplink beam to the downlink beam ([0081]; [0092]; [0095]; [0096]; teaches self-interference measurement/capability).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate self-interference measurement/capability as taught by Stirling with the method and apparatus for transmitting a measurement report as disclosed by Chen, as modified by Sang, for the purpose of supporting backhaul and access in beamformed communication systems, as suggested by Stirling.

Regarding claims 17 and 28, Chen, as modified by Sang and Stirling, discloses the claimed invention, but may not expressly disclose receiving, from the base station, information configuring one or more channel measurement resources and one or more self-interference measurement resources based at least in part on the mobility report indicating that the at least one candidate TRP satisfies criteria to be paired in the full-duplex communication mode; transmitting, to the base station, one or more candidate downlink and uplink beam pairs to be paired in the full-duplex communication mode based at least in part on measurements of the one or more channel measurement resources and the one or more self-interference measurement resources; and receiving, from the base station, a final downlink and uplink beam pair to be used for paired TRPs that include the at least one candidate TRP and the serving TRP or another candidate TRP in the full-duplex communication mode.
Nonetheless, Stirling further teaches and suggests receiving, from the base station, information configuring one or more channel measurement resources and one or more self-interference measurement resources based at least in part on the mobility report indicating that the at least one candidate TRP satisfies criteria to be paired in the full-duplex communication mode; transmitting, to the base station, one or more candidate downlink and uplink beam pairs to be paired in the full-duplex communication mode based at least in part on measurements of the one or more channel measurement resources and the one or more self-interference measurement resources; and receiving, from the base station, a final downlink and uplink beam pair to be used for paired TRPs that include the at least one candidate TRP and the serving TRP or another candidate TRP in the full-duplex communication mode ([0081]; [0092]; [0095]; [0096]; teaches TRP self-interference measurement/capability).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
August 27, 2022